Citation Nr: 1725719	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Whether there is clear and unmistakable error (CUE) in a June 2000 rating decision that assigned an effective date of February 8, 2000 for a 100 percent rating for lymphatic filariasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served as a member of the United States Marine Corps, with active duty service from November 1942 through November 1945.  The Appellant is the Veteran's surviving spouse. 

This appeal initially came to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Subsequently, jurisdiction of this appeal has been transferred to the RO in Montgomery, Alabama.

The Appellant's claim has previously been before the Board.  In June 2015, the Board remanded the claim for further development.  Specifically, the Board requested the Agency of Original Jurisdiction (AOJ) assist the Appellant in obtaining private medical records proximate to the Veteran's death, and additionally obtain a VA medical opinion concerning the whether any of the Veteran's service-connected disabilities caused or contributed to his death.  A review of the claims files indicates that the requested development has been completed and that the appeal has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Appellant, through her representative, has expressed a belief that she may be entitled to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318.  See May 2017 Brief; see also April 2015 Appellate Brief.  Essentially the Appellant has argued entitlement to DIC benefits under 38 U.S.C.A. § 1318 should be grated due to clear and unmistakable error (CUE) committed by the AOJ in determining the effective date of the Veteran's total disability rating.  The Board determines it has jurisdiction over whether CUE was committed as ancillary to the issue of whether entitlement to DIC benefits under 38 U.S.C.A. § 1318 can be established.  See 38 C.F.R. § 3.22(b) (providing, in pertinent part, that CUE in a VA decision can be a basis for finding that the criteria for DIC benefits under § 1318 are satisfied); cf. 38 U.S.C.A. § 7103(c) (Board may correct obvious error in the record on its own initiative); 38 C.F.R. § 3.2600(e) (reviewer may reverse or revise prior decisions of an agency of original jurisdiction, including any prior decision that has become final due to failure to timely appeal, on the grounds of CUE under 38 C.F.R. § 3.150 (a)).

As such that issue has been characterized as set out on the title page.

The claims file in this matter is maintained electronically on VA's Virtual VA and Veterans Benefits Management System (VBMS) systems.  Those electronically stored records have been reviewed and considered as the evidentiary record.

The CUE issue is Remanded to the AOJ for additional development as set forth below.


FINDINGS OF FACT

1.  The Veteran died on December [REDACTED], 2009.  The death certificate lists the immediate cause of death as cardiac dysrhythmia, due to hypoxemia and respiratory failure, as a consequence of pneumonia.  

2.  At the time of the Veteran's death, he was service-connected for right varicocele with thickening of the epididymis and spermatic cord with left varicocelectomy and residual filariasis, rated as 100 percent disabling, effective February 8, 2010.  The Veteran was additionally service connected for squamous cell carcinoma of the left vocal cord, rated as noncompensable. 

3.  The preponderance of the evidence of record is against a finding that the Veteran's death was caused by a disability incurred in, or aggravated by, active service, or is etiologically related to any incident or disease incurred in, or aggravated by, active service.  


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Specific to a claim for DIC benefits, including claims for entitlement to service connection for the cause of a veteran's death, VCAA notice letters must be tailored and include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In letters issued in June 2010 and November 2015, VA notified the Appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence relevant to her claim.  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including those created at the time of the Veteran's death.  Pursuant to the Board's June 2015 remand, the AOJ requested all available medical records from the University of Alabama Birmingham ("UAB") Medical West Center.  In a letter dated September 2016, the AOJ informed the Appellant that UAB had provided (1) an admissions report dated November 25, 2009 and (2) a chest x-ray report dated December 14, 2009.  However, the letter informed the Appellant that UAB could not locate or produce any additional records, including the Veteran's discharge summary.  In view of this information, the Board finds that further efforts to obtain additional records from UAB Medical West Center would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

VA has further satisfied its duty to assist by obtaining a medical opinion addressing the theories of Appellant's claim.  In response to the Board's June 2015 remand, the AOJ obtained a medical opinion from a qualified physician which addressed whether the Veteran's service-connected disabilities cause or contributed to his death.  The Board finds this November 2016 medical opinion is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the circumstances of the Veteran's death in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds the November 2016 medical is adequate to decide the Appellant's claim and an further development is not necessary to adjudicate the claim decided herein.  See also 38 C.F.R. § 3.328.  

Moreover, neither the Appellant nor her representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Appellant or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Entitlement to Service Connection for Cause of Death

The Appellant seeks to establish service-connection for the cause of the Veteran's death.  Service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

First, as to entitlement to service connection, a claimant must show that a current disability results from a disease of injury incurred in or aggravated by a period of active duty service.  38 U.S.C.A. § 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Second, VA regulations provide the death of a veteran will be considered due to a service-connected disability when the evidence establishes that such disability was either a principle or a contributory cause of death.  See 38 U.S.C.A. §§  1110, 1310;  38 C.F.R. §§ 3.310, 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that combined to cause death, or aided or lent assistance to the production of death.  It is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The law also states that service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant generalized law applicable to the Appellant's claim, the Board finds that service connection is not warranted for the cause of the Veteran's death on either a direct basis or a presumptive basis.  The Veteran died on December [REDACTED], 2009.  The death certificate lists the immediate cause of death as cardiac dysrhythmia, due to hypoxemia and respiratory failure, as a consequence of pneumonia.  The death certificate lists asbestosis and chronic obstructive pulmonary disease ("COPD") as other significant contributory factors to the Veteran's death.  

As an initial determination, the Board finds the Veteran was not service-connected for any of the disabilities cited on his death certificate.  Rather, at the time of his death, the Veteran was service-connected for right varicocele with thickening of the epididymis and spermatic cord with left varicocelectomy and residual filariasis, rated as 100 percent disabling, and for left vocal cord squamous cell carcinoma, rated as non-compensable.  Therefore, the Veteran was not service connected for either the primary or contributory causes of death. 

The Board finds there is no evidence to suggest the Veteran experienced any symptoms of cardiac dysrhythmia, or any other general heart disability during his active duty service.  Furthermore, a review of the Veteran's post-service medical records do not show any treatment for or diagnosis of any heart condition within one year of his separation from military service.  Similarly, there is no evidence establishing any in-service occurrence of pneumonia during his military service or immediately thereafter.  As such service connection is not shown for the disabilities listed on the Veteran's death certificate on either a direct or presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.308(a)(3), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Furthermore, the Board finds the competent and probative medical opinion evidence of record does not support a finding that either of the Veteran's service connected disabilities caused or contributed to his death.  In a November 2016 opinion, a VA examiner found it less likely than not that either the Veteran's right varicocele with thickening of the epididymis and spermatic cord with left varicocelectomy and residual filariasis or history of vocal cord squamous cell carcinoma caused or contributed to his death.  

To support this conclusion, the VA examiner explained the medical records proximate to the Veteran's death show he died from a natural progression and/or complications arising from acute pneumonia.  The VA examiner explained the Veteran likely contracted pneumonia as a result of his colectomy surgery and subsequent hospitalization for colon cancer.  Despite the Veteran's prior history of squamous cell carcinoma, the VA examiner explained there is no causal link or etiologic relationship between his subsequent development of colon cancer.  In support of this conclusion, the VA examiner stated the Veteran's colon cancer and subsequent complications were not caused by his history of squamous cell carcinoma.  The Veteran prior history of  squamous cell carcinoma did not predispose him to later develop of colon cancer either, as the squamous cell carcinoma had been successfully treated decades prior without any symptoms of repeated aspiration or frequent pneumonias.  

Similarly, the VA examiner explained there is no etiological link or connection between the Veteran's history of filariasis and his colon cancer.  To support this finding, the VA examiner explained filariasis primarily effects the lymphatic system, mainly in the extremities, and is known to cause lymphedema.  Development of colon cancer is not etiologically linked or related to the lymphatic system, as these are separate systems within the body.  Therefore, the examiner stated, a history of filariasis did not predispose the Veteran to subsequently develop colon cancer. 

The Board finds this VA examiner's opinion is entitled to significant probative weight, as it is based upon a thorough and complete review of the claims file, considers lay statements recorded by the Veteran in submissions to the VA and to medical examiners, and thoroughly considered the Veteran's prior medical history.  Furthermore, the VA examiner explains his conclusions with an adequate rationale and citations to the Veteran's pertinent medical history and treatment.  Therefore, the Board gives this November 2016 medical opinion significant weight. 

As for the lay evidence of record, the Board notes the Appellant, through her representative, has argued that service connection is warranted because the Veteran's history of filariasis predisposed him to infections and made his immune system too weak to fight off diseases.  See May 2017 Brief.  The Board acknowledges that it must fully consider the lay assertions of record.  As a lay person, the Appellant is competent to report what comes to her through her senses, and these observations "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303. 

In this regard, the Board finds the question of etiology of the Veteran's cause of death is a complex question for which the Appellant lacks the appropriate medical training and expertise.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  There is nothing in the record to suggest that the Appellant has the appropriate training, experience, or expertise to render an opinion regarding immune system functioning or other similar medical issues regarding the etiology of the Veteran's cause of death.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).   

In conclusion, and upon consideration of the entire record, the Board finds no competent and credible evidence which suggests that a disability incurred in, or aggravated by, military service caused or contributed to the Veteran's death.  As the evidence is against the Appellant's claim, there is no reasonable doubt to resolve in her favor.  Therefore, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 


REMAND

The Appellant, through her representative, has expressed a belief that she may be entitled to DIC benefits under 38 U.S.C.A. § 1318.  See May 2017 Brief.  Specifically, the Appellant argues the medical evidence supports the a finding that the Veteran should have been awarded an earlier effective date for his total disability rating.  The Appellant argues the medical evidence supports this finding, and that by awarding an earlier effective date, she would thus be entitled to DIC benefits under 38 U.S.C.A. § 1318. 

Legally, to change the effective date of February 8, 2000, that was assigned by a June 2000 rating action, it would be necessary to find that there was CUE in the date picked by the June 2000 rating action.

Upon reviewing the Veteran's file, the Board observes the June 2000 Rating Decision increased the Veteran's overall disability based upon laboratory findings documenting a persistent infection.  Specifically, the Rating Decision explains the award of a 100 percent disability rating was premised on the findings of increased monocytes and eosinophilia in the Veteran's urine during his February 8, 2000 VA examination.  It is essentially contended that there is evidence preceding this February 2000 VA examination clearly showing diagnostic evidence of persistent and reoccurring infections.  For example, in urinalysis tests conducted in June 1992, September 1993, and May 1997 all document the presence of monocytes within the Veteran's urine.  Furthermore, due to the persistent infection and symptomatology shown by the Veteran, he was placed on a permanent regimen of antibiotics in May 1997.  

Additionally, it is contended that physical examinations of the Veteran show he manifested physical symptoms of an active infection prior to the February 8, 2000 VA examination.  The medical evidence of record shows the Veteran developed symptoms of lower extremity edema.  For example, in an August 1998 medical examination and opinion letter from the Veteran's private physician, there is a report of "chronic venous insufficiency" within the Veteran's bilateral lower extremities.  The physician then went on to explain this was a symptom and progression of the Veteran's "history of filariasis" as the disease is known to cause lymphatic obstruction, particularly within the extremities.  

The essential question, in finding clear and unmistakable error in not assigning an earlier effective date is a medical question:  Essentially, do these findings prior to February 8, 2000 unequivocally demonstrate that the Veteran had an active filariasis infection from an earlier time?  Additional development on this matter is needed.  If there is clear and unmistakable evidence that these earlier findings do demonstrate an active filariasis infection prior to December [REDACTED], 1999, the 100 percent rating should have been assigned from an earlier time and entitlement to DIC benefits under 38 U.S.C.A. § 1318 would be warranted.

In view of the foregoing, this issue is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

1.  Forward the Veteran's medical records to a VA specialist in infectious diseases for an opinion.  The examiner should review the evidence on file and indicate whether the evidence prior to December [REDACTED], 1999, including the evidence cited above, clearly and unmistakably establishes that the Veteran had ongoing active filariasis infection prior to that date.  Specific attention should be paid to the earlier findings of  urinalysis findings as well as any other pertinent evidence of record.  All pertinent findings should be fully explained and supported.  If the evidence does not unequivocally show the earlier onset of active infection, that too should be set out in detail, and fully explained.

2.  Thereafter, the matter should be reviewed by the AOJ.  If the matter is not resolved to the satisfaction of the Appellant and her representative they should be provided with a supplemental statement of the case and offered an opportunity to respond thereto.  Thereafter, the matter should be returned to the Board for further consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


